Case 1:18-cv-03017-CMA-STV Document 15 Filed 01/30/19 USDC Colorado Page I of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 1:18-cv-0301 7-CMA-STV

FRED NEKOUEE,
Plaintiff,

V.

 

MIKI LLC,
Defendant.

 

SCHEDULING ORDER

 

1. DATE OF CONFERENCE
AND APPEARANCES OF COUNSEL AND PRO SE PARTIES

The Scheduling Conference was held on January 30, 2019 at 11:00 am.

 

Appearances:

Robert J. Vincze Timothy M. Murphy

Law Offices of Robert J. Vincze Hall & Evans, LLC

PO Box 792 1001 17" Street, Suite 300
Andover, Kansas 67002 Denver, CO 80202

Phone: 303-204-8207 Phone: 303-628-3300

Email: vinczelaw@att.net Email: murphyt@hallevans.com
Attomey for Plaintiff Fred Nekouee Attorneys for Defendant MIKI LLC

2. STATEMENT OF JURISDICTION

Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’ violations of Title
Ill of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28
U.S.C. § 2201 and § 2202.

3638362.1

 
Case 1:18-cv-03017-CMA-STV Document 15 Filed 01/30/19 USDC Colorado Page 2 of 6

3. STATEMENT OF CLAIMS AND
DEFENSES

a. Plaintiff: Plaintiff sues for injunctive and declaratory relief pursuant to Title
Ill of the Americans with Disabilities Act and seeks the removal of barriers
to access.

b. Defendant: Plaintiffs claims are barred because they are not readily

achievable or are not alterations, or do not trigger an alteration legal
standard.

4. UNDISPUTED FACTS

The following facts are undisputed.

5. COMPUTATION OF DAMAGE
Plaintiff does not seek monetary damages, only injunctive and declaratory relief, and an

award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.
§ 12205, 28 U.S.C. § 1920, 42 U.S.C. § 2000e-5(k), and 42 U.S.C. § 12117(a).

6. REPORT OF PRECONFERENCE DISCOVERY
AND MEETING UNDER FED. R. CIV. P. 26(f)

a. Counsel for the parties have conferred several times in early December
2018 and early January 2019.

b. Names of each participant and party he/she represented: Robert J. Vincze for
Plaintiff Fred Nekouee; Timothy M. Murphy for Defendant Miki LLC.

C. Statement as to when Rule 26(a)(1) disclosures were made or will be made:
February 1, 2019.

d. Proposed changes, if any, in timing or requirement of disclosures under Fed. R.
Civ. P. 26(a)(1).

e. Statement conceming any agreements to conduct informal discovery:

Counsel for the parties have agreed to meet to discuss the ADA Report by
Defendant's consultant and Plaintiffs ADA Report by February 8, 2019.

3638362.1

 

 
 

Case 1:18-cv-03017-CMA-STV Document 15 Filed 01/30/19 USDC Colorado Page 3 of 6 oo

f. Statement conceming any other agreements or procedures to reduce discovery
and other litigation costs, including the use of a unified exhibit numbering system.

Counsel have agreed on a unified numbering system, a joint repository for
documents, and depositions by telephone.

g. Statement as to whether the parties anticipate that their claims or defenses will
involve extensive electronically stored information, or that a substantial amount of
disclosure or discovery will involve information or records maintained in electronic
form. No.

h. Statement summarizing the parties’ discussions regarding the possibilities for
promptly settling or resolving the case.

The parties have discussed settlement, and have exchanged settlement
proposals.

7. CONSENT

All parties have NOT consented to the exercise of jurisdiction of a magistrate
judge.

 

8. DISCOVERY LIMITATIONS

a. Modifications which any party proposes to the presumptive numbers of
depositions or interrogatories contained in the Federal Rules. None.

b. Limitations which any party proposes on the length of depositions: 5 hours.

Cc. Limitations which any party proposes on the number of requests for production
and/or requests for admission. 15.

d. Other Planning or Discovery Orders

9. CASE PLAN AND SCHEDULE

a. Deadline for Joinder of Parties and Amendment of Pleadings: March 22, 2019

b. Discovery Cut-off: July 26, 2019

c. Dispositive Motion Deadline: August 9, 2019

3638362.1

 
 

Case 1:18-cv-03017-CMA-STV Document 15 Filed 01/30/19 USDC Colorado Page 4 of 6

d. Expert Witness Disclosure

1. The parties shall identify anticipated fields of expert testimony, if

any.

2. Limitations which the parties propose on the use or number of expert
witnesses.

3. The parties shall designate all experts and provide opposing counsel

and any pro se parties with all information specified in Fed. R. Civ. P.
26(a)(2) on or before April 8, 2019.

4. The parties shall designate all rebuttal experts and provide opposing
counsel with all information specified in Fed. R. Civ. P. 26(a)(2) on or
before May 3, 2019.

e. Identification of Persons to Be Deposed:

Plaintiffs and Defendant's respective ADA experts; the Plaintiff; the Defendant.

f. Deadiine for Interrogatories: March 15, 2019.

g. Deadline for Requests for Production of Documents and/or Admissions: May 3,
2019.

 

10. DATES FOR FURTHER CONFERENCES

[The magistrate judge will complete this section at the scheduling conference if he or
she has not already set deadlines by an order filed before the conference]

a. Status conferences will be held in this case at the following dates and
times:

 

10, 3°
b. A final pretrial conference will be held in this case on_/°/72 I 1% at o'clock
&&._m. A Final Pretrial Order shall be prepared by the parties and submitted to the
court no later than seven (7) days before the final pretrial conference.

3638362.1

 
Case 1:18-cv-03017-CMA-STV Document 15 Filed 01/30/19 USDC Colorado Page 5 of 6

11. OTHER SCHEDULING MATTERS

a. Identify those discovery or scheduling issues, if any, on which counsel after a
good faith effort, were unable to reach an agreement.

b. Anticipated length of trial and whether trial is to the court or jury: Trial to the Court, 2
days.

C. Identify pretrial proceedings, if any, that the parties believe may be more
efficiently or economically conducted in the District Court's facilities at 212 N.
Wahsatch Street, Colorado Springs, Colorado 80903-3476; Wayne Aspinall
U.S. Courthouse/Federal Building, 402 Rood Avenue, Grand Junction,
Colorado 81501-2520; or the U.S. Courthouse/Federal Building,103 Sheppard
Drive, Durango, Colorado 81303-3439.

 

12. NOTICE TO COUNSEL AND PRO SE PARTIES

The parties filing motions for extension of time or continuances must comply with
D.C.COLO.LCivR 6.1(c) by submitting proof that a copy of the motion has been served upon
the moving attorney's client, all attorneys of record, and all pro se parties.

Counsel will be expected to be familiar and to comply with the Pretrial and Trial
Procedures or Practice Standards established by the judicial officer presiding over the trial of
this case.

With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).
Counsel and unrepresented parties are reminded that any change of contact

information must be reported and filed with the Court pursuant to the applicable local
rule.

 

3638362.1

 
 

Case 1:18-cv-03017-CMA-STV Document 15 Filed 01/30/19 USDC Colorado Page 6 of 6

13. AMENDMENTS TO SCHEDULING ORDER

The scheduling order may be altered or amended only upon a showing of good cause.

DATED at Denver, Colorado, this 3eT Gay of Tone? ), 2014

BY THE COURT:

Axx
Uniéd States Magistrate Judge

 

 

 

APPROVED:

s/Robert J. Vincze (CO #28399) s/Timothy M. Murphy (CO #35097)
Robert J. Vincze Timothy M. Murphy

Law Offices of Robert J. Vincze Hall & Evans, LLC

PO Box 792 1001 17" Street, Suite 300

Andover, Kansas 67002 Denver, CO 80202

Phone: 303-204-8207 Phone: 303-628-3300

Email: vinczelaw@att.net Email: murphyt@hallevans.com
Attorney for Plaintiff Fred Nekouee Attorneys for Defendant MIKI LLC

 

3638362.1

 
